Title: From Thomas Jefferson to Edward Bancroft, 12 July 1789
From: Jefferson, Thomas
To: Bancroft, Edward



Dear Sir
Paris July 12. 1789.

Mr. Paradise will be arrived in London before this reaches you. He could not determine to await the deed any longer. But he proposed to and at your house in order to know in the first moment whether it was signed. He left in my hands a bill on you for £176. sterling which I have advanced for him and Mrs. Paradise at different times. It was part of a sum of money which I was to have paid in London before the last day of June. Having failed to do this, I have received a letter on the subject which gives me uneasiness. I postpone answering it till I can hear from you what provision was made or left open by the deed for reimbursing this. My situation here leaves me no other resource: but if the first remittances from Mr. Paradise’s estate will be free, I think they can not be long coming. I will thank you for an answer by return of post.—I have not yet received my permission to go to America, nor have any news about it. I begin to suspect they prefer my being absent during the winter, rather than the summer. I am with very great esteem Dear Sir Your most obedient & most humble servt.,

Th: Jefferson

